Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are pending in the Claim set filed 7/06/2021.
Herein, claims 1-12 are for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhyrnov et al (EP0563389) [Zhyrnov] in view of Tastemur et al (Is it possible to use Proton Pump Inhibitors in COVID-19 treatment and prophylaxis, Medical Hypotheses V.143, June 2020) [Tastemur]. 
Regarding claims 1-5,
Zhyrnov teaches a dry powder aerosol composition comprising aprotinin as an active agent, wherein the particle size of aprotinin is 0.5–4 µm, of which particle size overlaps with the claimed particle size. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 (Abstract; p.2, lns.44-58; p.3, lns.11-23; p.4, lns.1-5; entire document).
Further, a recitation of the intended use, i.e., for a treatment of COVID-19 disease and the prevention of its complications associated with pulmonary edema, of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Moreover, the preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v, Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP 2111.02 II). 
Zhyrnov teaches a dry powder aerosol composition comprising aprotinin further comprises a pharmaceutically acceptable carrier: lactose (p.4, lns.44-54). Further, Zhyrnov teaches that aerosol composition comprising aprotinin is a therapeutic and prophylactic drug against a large group of viruses that includes coronaviruses, rhonoviruses and adenoviruses (p.7, lns.50-56). Zhyrnov teaches that atomization of dry particles of aprotinin is through devices of the ejector type or through insufflators of the Spinhaler and Rotahaler (p.4, lns.40-44), which makes obvious administration of aprotinin using a dry inhaler (Instant Claim 6). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a medical drug comprising aprotinin and lactose in a dry powder inhaler to treat a variety of varied coronaviruses.
Zhyrnov differs from the claims in that the document does not teach that the dry powder composition comprising aprotinin further comprises omeprazole, dexamethasone or Remdesivir.
However, Tastemur cures the deficiencies.
Tastemur teaches the aprotinin in combination of omeprazole to treat SARs-CoV-2 increased the efficacy of aprotinin, wherein the treatment combination is a candidate for treating COVID-19 (p.4, first paragraph; see entire document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dry powder composition comprising aprotinin to further comprise omeprazole, because Tastemur teaches that when omeprazole is mixed with aprotinin the efficacy against SARs-CoV-2 increased by 2.7 times (p.4, first paragraph).
Regarding claims 6-12,
Zhyrnov teaches a dry powder aerosol composition comprising aprotinin and a carrier lactose wherein the composition is administered by a dry powder inhaler for the treatment of coronaviruses, wherein there is no distinct structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art of Zhyrnov and Tastemur, as described above. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a provide a method of treating COVID-19 comprising administering a dry powder aerosol composition comprising aprotinin and omeprazole and a carrier lactose using a dry powder inhaler in view of Zhyrnov and Tastemur, as a whole (Instant Claims 6, 7 and 10-12).
Furthermore, Zhyrnov teaches an aerosol administration of a single dose of 50-100 KIU of aprotinin (p.6, lns.18-42), which this amount overlaps with the claimed dosage of aprotinin particle size (Instant Claims 8 and 9). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Zhyrnov teaches that aerosol composition comprising aprotinin enhanced its efficacy by inhalations into the respiratory tract comprising treatment of diseases associated with the lungs comprising nasopharynx and upper respiratory tract, wherein an aerosol dose of 50-150 KIU inhibited the development of lung pathology. Moreover, Zhyrnov teaches that inflammation foci were detected in the lungs and in a number of cases virus could be detected in the lungs, wherein treatment with the aerosol, and then no virus or inflammation foci could be detected, wherein the application of aprotinin aerosol shortened the persistence of the disease symptoms coryzs, coughing, catarrh of the upper respiratory tract and prevented the development of secondary complications (p.2 bottom to p.3; p.6, lns.20-44; p.7, lns.18-25; See entire document). Thus, one of ordinary skill in the art would have recognized the benefit of administering an aerosol dry powder composition comprising aprotinin to a patient comprising COVID-19 and would have been motivated to provide a method of treating COVID-19 disease and preventing its complications associated with pulmonary edema, comprising: administering a medicinal drug containing aprotinin as an active component in the form of a dry aerosol with a particle size of less than 1.0 μm, having a reasonable expectation of success. Therefore, the effects of preventing complications associated with COVID-19, e.g., pulmonary edema, would have been latent to the method of the prior art of Zhyrnov and Tastemur, as a whole. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) See MPEP 2145 II. 
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as evidenced by Zhyrnov and Tastemur, as a whole. 

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626